DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19-21, 24-26, 28-30, 33 -35, 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, publication number: US 2015/0271679. 

As per claim 15, Park teaches an apparatus comprising: 
a non-transitory memory and a processor coupled to the memory, the processor configured for implementing: 
maintaining a secure vault, wherein the secure vault is configured for storing code (storage, [0006], software installation region, [0052]); 
accessing one or more building block modules, wherein the one or more building block modules are formed using the code stored in the secure vault (sending hash and software ID, [0011][0101], Fig. 5A); and 


As per claim 16, Park teaches wherein the code comprises executables, dynamic link libraries, configuration information and/or data (software verification, [0133-0137]).

As per claim 17, Park teaches wherein the secure vault is configured for implementing a data at rest encryption scheme (encryption, [0052]).

As per claim 19, Park teaches wherein the code is signed (certificate, [0045]).

As per claim 20, Park teaches wherein the one or more building block modules form an application (Software, [0006][0010][0013]). 

As per claim 21, Park teaches wherein the one or more building block modules communicate using encrypted communications (Encryption, [0008])

Claims 24 - 26 and 28 - 30 are rejected based on claims 15 - 17 and 19 - 21
Claims 33 - 35 and 37 - 39 are rejected based on claims 15 - 17 and 19 - 21




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Park, publication number: US 2015/0271679 in view of Peled, publication number: US 2002/0099955.

As per claims 18, 27 and 36 Park teaches authenticating software. 
Park does not teach wherein the code is encrypted using white noise encryption. 
In an analogous art, Peled teaches wherein the code is encrypted using white noise encryption (including noise in the encryption process, [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Park’s data verification system to include encrypting using noise as described in Peled’s content security system for the advantage of adding an extra layer of security to the system. 


Claims 22, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Park, publication number: US 2015/0271679 in view of Driscoll, publication number: US 2013/0086625.

As per claims 22, 31 and 40 Park teaches securely executing software. 
Park does not teach wherein the one or more building block modules are each wrapped in one or more application programing interfaces.
In an analogous art, Driscoll teaches the one or more building block modules are each wrapped in one or more application programing interfaces (codes associated with APIs, [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention to modify Park’s security system to include associating APIs with code as described in Driscoll’s runtime security system for the advantage of being able to use context related information to determine the security of a system. 


Claims 23, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Park, publication number: US 2015/0271679 in view of Driscoll, publication number: US 2013/0086625.

As per 23, 32 and 41 Park teaches utilizing one or more keys to access the code (encrypted communication, [0008]).
Park does not teach wherein the orchestrator is configured to: deploying services, controlling one or more policies, and organizing the one or more building block modules. 

Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention to modify Park’s security system to include compiling remotely based on policies as described in Driscoll’s security system for the advantage of reducing the burden on the user device. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUGBENGA O IDOWU/           Primary Examiner, Art Unit 2494